DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Regupathy et al. (“Regupathy”) (U.S. Patent Application Publication Number 2018/0356873) and Swope et al. (“Swope”) (U.S. Patent Application Publication Number 2016/0118834).
Regarding Claim 1, Regupathy discloses a system for powering Information Handling Systems (IHSs), the system comprising: 
a wireless power transmission unit configurable to generate a USB-PD (Universal Serial Bus Power Delivery) (paragraph 0023) wireless power transmission (paragraphs 0096-0097), and further 
a first IHS (Figure 1, item 107; i.e., a tablet device) configured to: 
when a coupling to the wireless power transmission unit is detected, determine the wireless power transmission unit can be configured to generate the high-power wireless transmission (i.e., the tablet can request 30 watts of power); 
negotiate generation of the high-power wireless transmission by the wireless power transmission unit (paragraph 0039); and 
configure a power circuit of the first IHS for converting the negotiated high-power wireless transmission to an input utilized by the first IHS (paragraph 0039); and
a second IHS (Figure 1, item 109; i.e., a disk drive or another tablet device could be connected to the laptop 101) configured to:
when a coupling to the wireless power transmission unit is detected, determine the wireless power transmission unit can be configured to generate the USB-PD wireless power transmission (paragraph 0023);
negotiate generation of the USB-PD wireless power transmission by the wireless power transmission unit (paragraph 0041); and
power the second IHS using the USB-PD wireless power transmission (paragraphs 0041-0042)
Regupathy does not expressly disclose wherein the wireless power transmission unit supports a voltage greater than voltages of the wireless USB-PD transmissions (i.e., 20 volts - see instant specification at paragraph 0021).
In the same field of endeavor (e.g., wireless charging techniques), Swope teaches wherein the wireless power transmission unit (Figure 1, item 110) supports a voltage greater than voltages of the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Swope’s teachings of wireless charging techniques with the teachings of Regupathy, for the purpose of providing additional power to devices that require such power.

Regarding Claims 2, 9, and 16, Swope teaches wherein the high-power transmission comprises a nominal voltage of approximately 54 volts (paragraph 0018).

Regarding Claims 3, 10, and 17, Swope teaches wherein the high-power transmission comprises a peak voltage of 60 volts (paragraph 0018).

Regarding Claims 6 and 13, Swope teaches wherein the input generated by the operation of the power circuit comprises greater than 200 watts of power (paragraph 0018; i.e., depending on the current [amps] used, 200 watts of power can be attained).

Regarding Claims 7, 14, and 20, Regupathy discloses wherein the first IHS is further configured to: negotiate a USB-PD transmission by the wireless power transmission unit (paragraph 0039); configure a bypass of the power circuit of the IHS; and route the USB-PD transmission to a battery charger of the IHS (paragraph 0043).

Regarding Claims 8 and 15, Regupathy discloses an Information Handling System (IHS) (Figure 1, item 107) comprising:

a memory device (i.e., a tablet computer is well known in the art to comprise a memory device) coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause execution of an operating system of the IHS;
a wireless power reception unit (paragraphs 0096-0097); and
an embedded controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit of the embedded controller, cause the embedded controller to:
detect a coupling of a wireless power transmission unit with the wireless power reception unit, wherein the wireless power transmission unit is configurable to generate a USB-PD (Universal Serial Bus Power Delivery) (paragraph 0023) wireless power transmission (paragraph 0039; i.e., the laptop 101 can produce up to 100 watts of power);
when the wireless power transmission unit cannot be authenticated (paragraph 0040; i.e., it is unclear as to what the claimed “authentication” consists of and therefore the examiner equates it to determining that no additional power requirements or capabilities of the device connected to port #3 can be ascertained), negotiate generation of the USB-PD wireless power transmission by the wireless power transmission unit, and power the IHS using the USB-PD wireless power transmission (paragraphs 0039-0040);
when the wireless power transmission unit is authenticated (paragraph 0041; i.e., when the DPM can communicate with the ports using USB-PD messages), negotiate generation of the high-power transmission by the wireless power transmission unit (paragraph 0039), and configure a power circuit of the IHS for converting the negotiated high-power transmission to an input utilized by the IHS (paragraph 0041).

In the same field of endeavor, Swope teaches wherein the wireless power transmission unit (Figure 1, item 110) is further configurable to generate a high-power wireless transmission of a voltage greater than voltages of the USB-PD transmissions (paragraph 0018; i.e., supply voltages up to 100 volts [which is greater than the USB-PD maximum voltage of 20 volts] are supported for wireless charging).
The motivation discussed above with regards to Claim 1 applies equally as well to Claims 8 and 15.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Regupathy and Swope as applied to Claims 1, 8, and 15, and further in view of Pradhan et al. (“Pradhan”) (U.S. Patent Application Publication Number 2015/0245808).
Regarding Claims 4, 11, and 18, Regupathy and Swope do not expressly disclose wherein the power circuit comprises a plurality of digital voltage dividers operable for converting the high-power transmission to the input.  
In the same field of endeavor (e.g., electronic device charging techniques), Pradhan teaches wherein the power circuit comprises a plurality of digital voltage dividers operable for converting the high-power transmission to the input (Figure 1, item 147, paragraph 0022).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Pradhan’s teachings of electronic device charging techniques with the teachings of Regupathy and Swope, for the purpose of providing an efficient mechanism for converting the power.

Regarding Claims 5, 12, and 19, Pradhan teaches wherein the configuration of the power circuit comprises selecting a portion of the plurality of digital voltage dividers for use in the conversion (paragraph 0022; i.e., one or more of the voltage dividers 147 may be used).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186